Per Curiam.

The plaintiff was entitled to recovery of all overcharges from July 1, 1956 to June 30, 1957, since the 1957 amendment is applicable to rights which accrued prior to its enactment but which had not expired when it became effective. *913In accordance with the legislative intent, the period of limitation must be construed to have been extended to two years from the date of the occurrence of the violation (see Denkensohn v. Ridgeway Apts., 13 Misc 2d 389; Hopkins v. Lincoln Trust Co., 233 N. Y. 213).
The judgment and order should be modified to the extent of granting recovery to plaintiff of all overcharges from July 1, 1956 to June 30, 1957, and as modified affirmed, with $10 costs to appellant.
Concur — Stetter, J. P., Hofstadteb and Hecht, JJ.
Judgment and order modified, etc.